     Case 1:19-cv-00369-DAD-JLT Document 54 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO CORREA,                                   Case No. 1:19-cv-00369-DAD-JLT (PC)

12                       Plaintiff,                    ORDER RESETTING EVIDENTIARY
                                                       HEARING ON DEFENDANTS’ MOTION
13           v.                                        FOR SUMMARY JUDGMENT

14    BRAUDRICK, et al.,                               Date: March 9, 2021
                                                       Time: 10:00 a.m.
15                       Defendants.

16

17          This matter is set for an evidentiary hearing on April 26, 2021, on Defendants’

18   exhaustion-based motion for summary judgment. (Doc. 50.) Since setting the hearing, the Court

19   has learned that Plaintiff’s institution is able to facilitate conducting the hearing over Zoom

20   videoconference. Accordingly, the Court ORDERS:

21      1. The April 26, 2021 evidentiary hearing is vacated and reset for March 9, 2021, at 10:00

22          a.m.;

23      2. The evidentiary hearing will be held over Zoom videoconference. Defense counsel shall

24          arrange for Plaintiff’s participation. Prior to the hearing, counsel shall contact the

25          undersigned’s courtroom deputy at shall@caed.uscourts.gov to arrange for the Zoom

26          videoconference connection information;

27      3. No later than February 19, 2021, defense counsel SHALL confer with the plaintiff via

28          telephone to determine whether either side will seek to admit documentary evidence at the
     Case 1:19-cv-00369-DAD-JLT Document 54 Filed 01/22/21 Page 2 of 2


 1            hearing. If either side wishes to do so, the party SHALL identify the documents and

 2            provide a copy of it to the opponent, unless both sides already have copies of the

 3            documents. They SHALL exchange their documents, and they must be received no later

 4            than February 26, 2021. The Court anticipates that defense counsel will employ the

 5            assistance of the Litigation Coordinator so that the evidence can be more quickly

 6            exchanged via email, with the Litigation Coordinator receiving the defendants’ evidence

 7            via email and printing copies and providing it to the plaintiff and also scanning and

 8            emailing copies of the plaintiff’s evidence to defense counsel;1

 9       4. The parties SHALL agree as to the exhibit numbers to assign to the documents with the

10            plaintiff’s exhibits identified as “Plaintiff’s Exhibit” followed by a number and the

11            defendants’ exhibits identified as Defense Exhibit” followed by a number. They may also

12            mark exhibits as “Joint Exhibit” followed by a number, if both sides will rely upon the

13            same exhibit. Objections to the evidence, if any, must be made at the time of the hearing

14            or they are waived;

15       5. After the conference, defense counsel SHALL file an exhibit list detailing the evidence

16            and exhibit number for both sides2. Along with the exhibit list, Defense counsel SHALL

17            lodge copies of all of the evidence the parties will seek to use at the hearing by email to

18            JLTOrders@caed.uscourts.gov no later than March 3, 2021;

19       6. The Court will issue a writ of habeas corpus ad testificandum, as appropriate.

20
     IT IS SO ORDERED.
21

22       Dated:       January 21, 2021                                    /s/ Jennifer L. Thurston
                                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27   1
      The Court sincerely appreciates the Litigation Coordinator’s assistance in this effort.
     2
      The Court appreciates these orders place a burden on defense counsel. However, because the plaintiff lacks the
28   ability to lodge his evidence electronically, placing this burden on defense counsel is unavoidable. Only in this way
     will the parties and the Court have access to the relevant evidence at the video hearing.
                                                                 2
